Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 23, 2022

The Court of Appeals hereby passes the following order:

A22D0408. BULLDOG FLIP FLOP HOUSE, LLC v. THE UNIFIED
    GOVERNMENT OF ATHENS-CLARKE COUNTY.

      Seeking to make changes to a house it owns in a historic district, Bulldog Flip
Flop House, LLC (“Bulldog”), applied to the Athens-Clarke County Historic
Preservation Commission (“HPC”) for a certificate of appropriateness. The HPC
conducted a public hearing to consider Bulldog’s application, at which Bulldog
presented its proposed design and also raised objections to the constitutionality of
the Athens-Clarke County ordinances governing historic preservation and
applications for certificates of appropriateness.1 After the hearing, the HPC denied
the application. Bulldog appealed the decision to the Mayor and Commission of
Athens-Clarke County, which upheld the decision. Bulldog then filed a petition for
writ of certiorari, writ of mandamus and declaratory judgment in superior court,
contending inter alia that Athens-Clarke County Ordinances §§ 8-5-5 (d) (1) and (2),
adopted pursuant to the Georgia Historic Preservation Act (OCGA § 44-10-20 et
seq.), are unconstitutional. The superior court denied the writ of certiorari, expressly
rejecting Bulldog’s challenge to the constitutionality of the ordinances, finding that
the ordinances are constitutional and were applied appropriately. Bulldog filed this
application for discretionary appeal from that ruling, seeking to appeal the court’s




      1
        See Athens-Clarke County Ordinances Sec. 8-5-1 et seq. (“Historic
Preservation”).
finding that the ordinances are constitutional.2
      The Supreme Court of Georgia “has exclusive jurisdiction over all cases
involving construction of the Constitution of the State of Georgia and of the United
States and all cases in which the constitutionality of a law, ordinance, or
constitutional provision has been called into question.” Atlanta Independent School
System v. Lane, 266 Ga. 657, 657 (1) (469 SE2d 22) (1996) (citing Ga. Const. of
1983, Art. VI, Sec. VI, Par. II (1)). Because the superior court rejected Bulldog’s
challenge to the constitutionality of the ordinances, it appears that jurisdiction over
this application may lie in the Supreme Court. As the Supreme Court has the ultimate
responsibility for determining appellate jurisdiction, see Saxton v. Coastal Dialysis
& Med. Clinic, 267 Ga. 177, 178 (476 SE2d 587) (1996), this application is hereby
TRANSFERRED to the Supreme Court for disposition. See In the Interest of T. B.,
Case No. S21A1120 (Nov. 1, 2021) (noting that the Court of Appeals lacked
jurisdiction to decide application because the Supreme Court has exclusive appellate
jurisdiction over novel constitutional questions).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/23/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.




      2
        The superior court found the petition for mandamus relief and declaratory
judgment inappropriate in this case, and thus considered only the petition for writ of
certiorari.